REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art singly or in combination does not teach the totality of the independent claims when read in light of the specification. 
The closest prior are of record is
US 10,142,382 issued to Arini, which teaches an intermediary between the server and client for identifying and monitoring of videos, ie traffic.
US 10,181,988 issued to Farah, teaches monitoring traffic log between a network device and cloud server and determining from the traffic log whether the network device is offline.
US 2003/0191853 issued to Ono, teaches a meter installed in the network to measure traffic flow rates.
However these prior art does not teach nor would it be obvious to one ordinary skill in the art to combine to teach receiving, at a metering device in electrical communication with a routing device, traffic to and from a user device, wherein the routing device provides the user device with connectivity to an external network, and wherein the metering device connects to the routing device over a local network; determining, using the metering device and based on the traffic to and from the user device, traffic information including an origin of the traffic and a destination of the traffic; and transmitting, from the metering device and to a third-party server, the traffic information.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
US 2014/0359109 issued to Arlitt et al., teaches passively monitoring network information
US 2007/0192593 issued to Boisjolie et al., teaches detection of network activity between LAN  and WAN, decoding the network activity and obtaining source network address from the network activity.
US 2001/0034759 issued to Chiles et al., teaches home network device connected to a home gateway device that is connected to the Internet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACKHEAN TIV whose telephone number is (571)272-5654.  The examiner can normally be reached on Mon.-Thurs. 5:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BACKHEAN TIV/
Primary Examiner
Art Unit 2459